Exhibit 10.2

INDEPENDENT CONTRACTOR’S AGREEMENT

This INDEPENDENT CONTRACTOR’S AGREEMENT (the “Agreement”) made as of April 23,
2010, between Toyzap.com, Inc. (“Company”), a Texas corporation publicly-traded
on the OTC Bulletin Board with its offices at 500 North Akard Street, Suite 2850
Dallas, Texas 75201 and David N. Pilotte dba DNP Financial Strategies with his
principal place of business in Plano, Texas (“Advisor”).

WHEREAS, Company desires to engage Advisor to perform certain accounting
services for Company in the capacity of a Chief Financial Officer (serving as
Company Principal Financial and Accounting Officer for U.S. Securities and
Exchange Commission (“SEC”) reporting purposes), and

WHEREAS, Advisor is qualified and desires to perform certain consulting services
in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, the parties mutually agree as follows:

1. Company hereby engages Advisor as an independent contractor to perform such
consulting services for the Company as are mutually agreed upon by Advisor and
Company at mutually convenient times.

2. Advisor will be paid a retainer of $7,200 per month (including 0% state
income tax), plus reasonable and documented expenses, for services performed
under this Agreement during the Initial Term (as defined in Section 7 hereof) of
this Agreement. Current expectations are that Advisor’s services will be
required as outlined in Exhibit B hereto, but routinely 24 hours per month with
additional time at quarter ends. Any hours in addition to the above will be
billed at a rate of $275 per hour and pre-approved in writing by Company.
Following expiration of the Initial Term, the rate may be renegotiated based
upon future expectations. All amounts incurred hereunder become due and payable
on the first day of each month, and are not pro-ratable.

Company agrees to reimburse Advisor for all reasonable and documented
out-of-pocket expenses incurred in performing the services hereunder including,
but not limited to, travel (coach class), lodging, meals, equipment rental,
vehicle rental, supplies, telephone, fax and photocopying, all of which expenses
shall be incurred in compliance with the Company’s travel and entertainment
policy in effect from time to time and be subject to approval by the undersigned
Company representative or as otherwise designated. Notwithstanding the
foregoing, Advisor shall not incur any expense, singularly or in the aggregate
within any calendar month, exceeding $2,500 without the Company’s prior written
approval.

3. Reserved.

4. Advisor agrees to perform the services under this Agreement to the general
satisfaction of the Company and that the services will be performed in a
workmanlike manner, in accordance with industry standards and in compliance with
all applicable laws. Advisor further represents and warrants that it has not and
will not enter into any agreement or assume any obligation which is inconsistent
with Advisor’s obligations under this Agreement.

5. Advisor shall at all times remain an independent contractor of Company, and
not an employee of Company, and, except as contemplated in Section 1, will not
have any authority to bind or act on behalf of Company. Advisor shall be
responsible for the payment of all personal federal, state and local taxes and
any other taxes or business license fees that may be required or incurred by
Advisor hereunder.



--------------------------------------------------------------------------------

6. Advisor will perform the services in accordance with this Agreement at a
location of Advisor’s discretion or as mutually agreed by the parties.

7. This Agreement shall be effective for a period of one (3) month(s) (“Initial
Term”) commencing from the date of this Agreement, and Advisor will devote such
time per week so as to satisfactorily perform the services in accordance with
the terms of this Agreement.

8. Advisor agrees, in the performance of the services under this Agreement, to
comply with all laws, regulations and other legal or administrative obligations
required by applicable authorities.

9. This Agreement may be terminated by either party following the expiration of
the Initial Term upon thirty (30) days written notice to the other party or
immediately by the Company upon written notice to Advisor evidencing default or
breach of Advisor’s obligations hereunder. The provisions of Sections 5, 9, 10,
11, 12 and 13 of this Agreement shall survive termination or expiration of this
Agreement.

10. Advisor has agreed to execute and make a part hereof the Confidentiality
Agreement attached hereto as Exhibit A.

11. Advisor assumes no responsibility or liability under this Agreement other
than to render the accounting services called for hereunder in good faith, and
shall not be responsible for any action taken by the Company in following or
declining to follow any advice or recommendation of Advisor. Advisor shall be
liable to Company only for acts of gross negligence or willful or wanton
misconduct. Advisor makes no warranties, including warranty of merchantability
or fitness, either expressed or implied with respect to any work product.
Advisor shall not be liable for any loss or damages resulting from Advisor’s
performance or failure to perform or resulting from Company’s reliance on advice
given by Advisor. Advisor shall not be liable for any consequential or special
damages arising out of the performance of work or failure to perform work or
services or for advice given.

IN NO EVENT SHALL EITHER PARTY BE LIABLE (IN CONTRACT OR TORT,
INCLUDING NEGLIGENCE, WHETHER SUCH NEGLIGENCE IS GROSS, SOLE, JOINT OR
CONCURRENT, OR ACTIVE OR PASSIVE, OR BASED ON STRICT LIABILITY) TO THE OTHER
PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, RESULTING
FROM SUCH PARTY’S PERFORMANCE, NONPERFORMANCE OR DELAY IN THE PERFORMANCE OF
THEIR OBLIGATIONS UNDER THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.

12. Inventions and Work Product.

12.1 “Invention” means any process, method, development, trade secret, or
improvement thereof discovered, created, made, conceived, or reduced to practice
(“Invented”) by Advisor, whether patentable or not, during the term of this
Agreement and which: (i) was Invented with the equipment, supplies, facilities,
or Confidential Information of Company (as defined in Exhibit A), or (ii) was
Invented by Advisor as a direct result of performing the services hereunder, or
(iii) resulted from any work performed by Advisor for Company under this
Agreement.

12.2 “Work Product” means any written or electronic material created by Advisor
arising from its performance of the services hereunder.



--------------------------------------------------------------------------------

12.3 Company shall own all right, title and interest in any Invention and Work
Product, all of which shall be deemed Company Confidential Information (defined
in Exhibit A). Advisor hereby assigns to Company all of its right, title and
interest in and to all Inventions and Work Product. Advisor shall maintain and
furnish to Company complete and current records of, and promptly disclose to
Company in writing, all Inventions. Advisor shall promptly and without royalty,
but at Company’ expense: (i) execute all applications, assignments, and other
instruments and do such other acts that Company may deem necessary to obtain and
maintain patents, copyrights, and similar rights anywhere in the world, and
(ii) provide Company with evidence needed in any legal proceedings regarding any
Invention. Advisor shall not file patents, copyrights or trademark applications
on any Inventions without Company’ approval.

12.4 Upon termination of this Agreement, Advisor shall promptly deliver to
Company any property of Company which may be in its possession (or certify to
the destruction of paper or electronic copies of such property) including
products, materials, memoranda, notes, notebooks, records, reports, or other
documents or photocopies of the same, provided, however, Advisor shall be
entitled to keep one copy of all documents it deems necessary (including any
Confidential Information) for archival purposes.

13. To the extent Advisor acts in the capacity of an officer, director or
similarly situated authority, whether in name or in fact, the Company shall
indemnify Advisor for acts and omissions as though Advisor formally held such
officer, director or similar status to the fullest extent authorized by the
relevant corporate laws and the Company’s by-laws.

14. In case any one or more of the provisions of this Agreement is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

15. Neither party shall be responsible for delays or failures in performance
resulting from, but not limited to, acts of God, strikes, lockouts, riots, acts
of war, epidemics, governmental regulations superimposed after the fact, fire,
communication or power failures, earthquakes or other disasters.

16. The undersigned warrants and represents this Agreement has been duly
authorized by Company.

17. This Agreement shall be construed and enforced in accordance with the laws
of the State of Texas.

18. Advisor may not assign its rights or obligations hereunder to any person or
entity without the prior written consent of Company.

 

DNP Financial Strategies     Toyzap.com, Inc.

By: /s/ David N. Pilotte

  By:  

/s/ Harold Montgomery

David N. Pilotte, Principal     Harold Montgomery, CEO